UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 15, 2007 GEORGE FOREMAN ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 000-26585 54-1811721 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. employer identification no.) 100 N. Wilkes-Barre Blvd. 4th Floor Wilkes-Barre, PA (Address of principal executive offices) 18702 (Zip code) Registrant’s telephone number, including area code: (570) 822-6277 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On June 15, 2007, George Foreman Ventures LLC (“Ventures”), a subsidiary of George Foreman Enterprises, Inc., entered into a License Agreement, dated as of June 13, 2007, with Northern Foods plc (“Northern Foods”).Pursuant to such License Agreement, Ventures granted to Northern Foods, its subsidiaries and affiliated entities under its own ownership or control the nonexclusive right during the stated term to manufacture, and the exclusive right during such term to distribute and sell, frozen meats, poultry and fish that utilize, use or otherwise feature the name, image and likeness of George Foreman on packaging or other sales materials, to food stores and food wholesalers operating in the United Kingdom and the Republic of Ireland.A copy of such License Agreement is attached as Exhibit 10.1 hereto and incorporated herein. Item 9.01. Financial Statements and Exhibits. (d)Exhibits 10.1License Agreement between George Foreman Ventures LLC and Northern Foods plc dated as of June 13, 2007, entered into on June 15, 2007 (portions omitted pursuant to request for confidential treatment). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:June 21, 2007 GEORGE FOREMAN ENTERPRISES, INC. By:/s/ Jeremy Anderson Name: Jeremy Anderson Title: Chief Financial Officer
